*548The opinion of the-Court was delivered by
Tilghman, C. J.
The Court of Common Pleas had better means of knowing the real character of this suit than we possess, because all the proceedings previous to the trial were in that Court. Enough, however, appears on the record to shéw, that the dispute was really between .S’. Nicholson and Duncan, and that the sheriff was only a stakeholder. It was of no importance to the sheriff to which party the money belonged. He himself had no claim to it, but was ready to pay it to whomsoever had the right. To ascertain who had the right, the present action was instituted. Samuel Nicholson had no dispute with the sheriff. In the claim which he filed in the prothonotary’s office, which led to the institution of this suit, he tendered an issue to Matthew Duncan. These are his expressions. If Duncan, then, was his real antagonist ; if Duncan was the person who was to gain or lose by the event of the suit, and it was a matter of no concern to the sheriff in whose favour it should be decided, Duncan was the person who should have had notice of the taking of the depositions of witnesses, because he was the only person to be affected by their testimony. I am of opinion, therefore, that there was no error in rejecting the deposition of Bidwell, and, consequently, the judgment'should be affirmed.
Judgment affirmed.